department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c may cc intl br1 genin-121486-05 office_of_chief_counsel number info release date uil ------------------- ----------------------- ----------------------------------- dear ------------- this letter responds to your request for information dated date in your letter you requested certain information regarding the treatment of social_security_benefits under the convention between the united_states of america and the republic of austria for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income the treaty effective on date paragraph b of article pensions of the treaty provides subject_to the provisions of article government service b social_security payments and other public pensions paid_by a contracting state to an individual who is a resident of the other contracting state or a citizen of the united sta tes shall be taxable only in the first-mentioned contracting state the treasury department’s technical explanation of the treaty explains that subparagraph b provides that social_security payments and other public pensions paid_by one of the contracting states to a resident of the other contracting state or to a united_states citizen are taxable only in the paying state the reference to u s citizens is to ensure that a social_security payment by austria to a u s citizen not resident in the united_states will not be taxable by the united_states the fact that these provisions are also subject_to the provisions of article places the treatment of social_security_benefits paid in respect of past government service under the rules of that article rather than this one subparagraph b and paragraph of this article are among the exceptions to the saving clause of paragraph of article personal scope found in genin-121486-05 subparagraph a of that article thus austrian social_security_benefits paid to a u s resident or citizen are exempt from u s taxation generally an individual who claims that income is exempt from u s tax pursuant to a tax_treaty is not required to report the income on his or her u s individual_income_tax_return if an individual takes the position that any u s tax is overruled or otherwise reduced by a u s treaty the individual generally must disclose the position on form_8833 treaty-based return position disclosure under sec_6114 or sec_7701 and include the form_8833 along with his or her income_tax return however the filing of form_8833 is not required if an individual claims a treaty reduces or modifies the taxation of income from dependent_personal_services pensions annuities social_security and other public pensions or income of artists athletes students trainees or teachers you may find it useful to review chapter tax_treaty benefits of publication u s tax guides for aliens chapter describes the general procedure for claiming tax_treaty benefits this information_letter is advisory only and has no binding effect on the internal_revenue_service it is intended for informational purposes only and does not constitute a ruling if you would like a definitive determination concerning a particular set of facts you must comply with the requirements for obtaining a private_letter_ruling that are set forth in revproc_2005_1 2005_1_irb_1 if you have any additional questions please contact our office at --------------------- sincerely _______________ m grace fleeman senior counsel office_of_chief_counsel international
